DETAILED ACTION
	This is a Final Action on the merits.  Claims 9, 14, 20, 21, and 23 are canceled.  Claims 26-35 are new.  Claims 1, 2, 3, 7, 8, 10, 15, 16, and 24-35, are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
	An interview was conducted on 09/22/2022 and is summarized in the attached PTO-413.

Response to Remarks
I.	Rejection of claims 8-13 and 22 under 35 U.S.C.112(a)
	The amendment to claim 8, as described by Applicant, “does not recite a step of applying a physical tag,” has overcome the rejection under 35 U.S.C. 112(a) on this ground.  However, the amendments to the claims necessitated new grounds of rejection under 35 U.S.C. 112(a), as detailed herein.
II.	Rejection of claims 1, 3, 4, 7-11, 15-17, 22, 24, and 25 under 35 U.S.C. 103 
	As a threshold matter, each and every claim of this application has been amended such that the language and scope of each pending claim has changed.  Applicant’s arguments do not address the prior art rejection of the non-final action by any specific claim, so much as they address the specific disclosure of the references.   Applicant’s headings are used to address these arguments.
1.	Fuller, in view of Aljawhari, fails to teach or suggest recording to a digital asset provenance tag on a block chain, a measurement of a tangible unique identifier that uniquely associates a physical asset with the digital asset provenance tag. (Response at 12)
	This argument is not persuasive because Applicant’s description of FULLER is incomplete: FULLER does disclose a digital asset provenance record because FULLER discloses storing the encrypted digital spectral signatures, which are spectral measurements of the material being tracked, in the block.  Applicant’s description entirely omits the citations to the blockchain in FULLER in the prior action, as well as how the system of FULLER uses the data stored in the transaction record of the block, i.e., the cryptographic primitives with the received and recorded spectral measurements, to authenticate data.  Additionally, the term tangible unique identifier continues to be used as a term of art when this is a term that does not appear in the Specification, and has no further scope beyond that recited in the claims.  
	Applicant argues further that because FULLER “tracks materials . . . This fails to address the underlying problem addressed in the by embodiments of the invention.”  This statement relies on the faulty premise that the invention is the tangible unique identifier; it is not.  The claimed invention is, the media, the computer-implemented method, and the system, as recited in independent claims 1, 8, and 15.  The device recited in these claims is a computer that receives a measurement and performs steps involving a blockchain.  Whether the measurement comes from the tangible unique identifier or the material of FULLER is irrelevant with respect to the scope of the claim; all that is within the scope is the fact that claimed device receives a measurement of a nano-scale pattern.  Yet, the receipt of the nano-scale pattern is not positively recited.
2.	Fuller cannot properly be modified in view of Aljawhari to include a tangible unique identifier applied to a physical asset because the proposed modification would impermissibly require a change to a principle of operation in Fuller and would render the material in Fuller unsatisfactory for its intended purpose. (Response at 13)
	The premise of Applicant’s argument is flawed for the reasons stated above: the claimed invention is the computer device, not the tangible unique identifier on the physical asset, nor the recited detail of nano-fiber technology.  Notwithstanding, the argument that FULLER would have to adopt an impermissible change to a principle of operation is not persuasive.  FULLER receives spectral data; the modification is for FULLER is to receive different spectral data.  It would be obvious that FULLER can receive spectral data, regardless of the source, and record it in the blockchain; that is the relevant inquiry.
3.	 The modification of Fuller in view of Aljawhari lacks the requisite rational underpinning necessary to support the legal conclusion of obviousness. (Response at 14)
	Applicant states there would have been neither “a reason or a need to modify the spectral signature tracking system in Fuller to instead measure nano-fibers.”  This is not the proper inquiry.  The present claims do not recite to measuring anything; the inquiry is to whether the claimed device can receive the measurement and perform the subsequent provenance tracking blockchain steps.
4. 	The cited references fail to teach or suggest several additional features of claim 1. (Response at 15-16)
	The terms issuer and trust anchor are addressed in the rejection of the pending claims under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 3, 8, 10, 16, 24, 25, 29-32, 34 and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	 Claim 8 lacks adequate written description under 35 U.S.C. 112(a).  The term security key, or an association between the security key and the trust anchor, are nowhere described in the Specification.  The closest description in the Specification to the term security key appears at paragraph 0034 in the discussion of “root permissions” Spec. at 0034 (“For example, at the time of creation of a digital asset provenance tag, a root permission may be added to the block in the form of a signing key signature.”).  Even assuming, arguendo, that the security key is the signing key of the root permission that is used to “add additional write permissions,” the Specification does not describe any association between that and the trust anchor.  The trust anchor is described at paragraphs 0043-45 of the Specification.  It is described as a governmental body (the ITC at 0045), or as a company (DeBeers at 0044).  In both cases, the trust anchor is described as an organization that provides a certificate that “certifies that the gem cutter only cuts natural diamonds.”  Spec. at 0044.  In accordance with the plain and ordinary meanings of these terms, under the broadest reasonable interpretation, and in view of the Specification, as a person having ordinary skill in the art before the effective filing date of the claimed invention would understand them—a key would be understood to be entirely distinct from a certificate.  A certificate may be signed by a key, in that it includes a signature in the data contained within the certificate.  However, all three (the key, the signature, the certificate) are entirely different elements: a key is distinct not just from a certificate but also from the signature the key produces.  Therefore claim 8 is found to lack adequate written description and claim(s) 8, 10, and 29-32, stand rejected under 35 U.S.C. 112(a) for lack of adequate written description.
	Claims 3, 10, and 16, lack adequate written description.  The recitation to  measuring a subcomponent-tangible unique identifier raises a written description issue as to how (i) the claimed device can measure the identifier and (ii) a subcomponent tangible unique identifier.  Neither of this subject matter is disclosed in the Specification.  The digital provenance tag can contain subcomponent certificate information, and this information is assigned a score.  Therefore claims 3, 10, 16, 30-32, 34, and 35, stand rejected under 35 U.S.C. 112(a) for lack of adequate written description.

	Claim 26 lacks adequate written description.  The recitation to granting the signature key to the issuer. The term singing key appears once in the Specification and is described in the context of “a root permission may be added to the block in the form of a signing key signature.”  
The Specification states the following with respect to a signature key:
[0034] In particular, permissions may be enforced on the digital asset provenance tag to ensure integrity and privacy, and different elements of the digital asset provenance tag (as described below) may allow different permissions to different roles in the system. In some embodiments, permissions can be enforced by means of digital signatures. For example, at the time of creation of a digital asset provenance tag, a root permission may be added to the block in the form of a signing key signature. This key can then add additional write permissions by adding additional signature blocks with associated permissions and signing them.
Spec. at 0034.  Nowhere does this describe the grant by the claimed device to any entity, and Examiner can find no support elsewhere among other described embodiments of cryptographic keys, e.g., private and public keys.  Therefore claim 26 lacks adequate written description and claims 26-28 stand rejected under 35 U.S.C. 112(a) for lack of adequate written description.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 8, 10, 24, 25, and 29-32, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim is indefinite and should be rejected if, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).  The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP § 2111.01(I).
	Independent claim 8, representative of claims 24 and 25, recites the following.
a nano-scale pattern embedded under a surface . . . wherein the nano-scale pattern comprises one of: a nano-spiral . . . comprising a second harmonic response, or a transparent tag comprising incorporated air bubbles or included imperfections;
Claim 8 (excerpted to highlight recited structure of nano-scale pattern and nano-spiral).  The structure of the recited nano-spiral cannot comprise a response or the entirely separate structure of the incorporated air bubbles.  A harmonic response is a characteristic of a nano-spiral that is detected by a device (it is not clear how the claimed device of the method could make this detection); the harmonic response is not recited as a characteristic but as a component (comprising) of the nano-spiral.  Secondly, the nano-spiral and incorporated air bubbles are entirely distinct and separate structures that do not overlap in scope.  Each of these structures are species of a genus of structures that comprise nano-scale patterns.  Thus, this is the opposite of a genus claim that encompasses a wide scope of subject matter, because these are two distinct species of the same genus that do not overlap in subject matter, i.e., one cannot comprise another.  Compare MPEP 2173.04 (“For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear.”).
	Therefore claims 8, 24, and 25 are found indefinite and claim(s) 8, 10, 24, 25, and 29-32, stand rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 7, 26 and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 20180276600 A1 (hereinafter “FULLER”) in view of Non-Patent Literature Li, Dingzeyu et al. AirCode: Unobtrusive Physical Tags for Digital Fabrication. ACM UIST 2017 Technical Papers. Aug 7, 2017 (hereinafter “LI”).

	Regarding claim 1, FULLER discloses: 
		One or more non-transitory computer storage media storing computer-executable instructions that, when executed, perform a method of provenance tracking, the method comprising: 
1.1		receiving from an issuer, a signature key and a first measurement of a tangible unique identifier, the signature key qualifying the issuer based at least in part on one or more trust anchors to uniquely associate a digital asset provenance tag on a block chain with a physical asset, 
[0072] In an aspect, transactions along the supply chain can be incorporated as standard blocks in a blockchain by the mining component 330. Respective generated blocks can include validated spectral signature data. For instance, a transaction record can contain an encrypted version of a spectral signature, e.g., a near infrared (NIR) signature, as measured by a device associated with the sender as well as NIR signature(s) as measured by a device associated with the receiver. Spectral signature data, such as NIR signatures or the like, can be incorporated into a block and/or other set of transaction information in various ways.
FULLER at 0072 (disclosing the issuer, as the sender, and a receiver, receiving the encrypted spectral signature data); FULLER at 0087 (discloses that the encryption involving a signing key) (“The encrypted signature can be encrypted using a key known to the mining component 330 such that the mining component can decrypt and facilitate verification of the signature. . . . In a further example, the sender device 710 and receiver device 720 can each utilize respective encryption keys for their information which can be subsequently decrypted by the mining component 330.”).
Claim Interpretation: The term signing key appears once in the Specification at 0034 to describe “a root permission may be added to the block in the form of a signing key signature.”  This subject matter is not recited here.  The term signing key is therefore interpreted in accordance with 2111.01 “Plain Meaning,” and FULLER discloses the singing key, as recited here).  A trust anchor is described in the Specification at 0043-45, but no association is described between a trust anchor and a key of any kind.
		wherein the tangible unique identifier comprises a nano-scale pattern embedded under a surface of the physical asset, and the physical asset is uniquely identifiable based on the first measurement of the tangible unique identifier;
[0058] One or more embodiments described herein can mitigate the problems encountered in previous approaches by utilizing spectral fingerprinting to enhance the security of blockchain tracking. In some cases (e.g., diamonds or other precious gems/metals, high end beverages or other food products, supplements, medications, etc.), provenance can utilize point-to-point tracking (e.g., not just at the source or destination) of actual spectral signatures of the material involved in the transactions, beyond just tags or bills of transactions, in order to both deter and/or to identify any adulteration or contamination of the product during transit from origin to consumer. The spectral signature data recorded in a blockchain at respective points in the supply chain add yet another layer of security, especially in cases where existing techniques may not prove sufficient or are deemed too weak. In this way, the use of spectral fingerprinting can be an additional safeguard for blockchain-based supply chain validation methods.
FULLER at 0058 (disclosing receiving the first measurement of a tangible unique identifier . . . and the physical asset is uniquely identifiable based on the first measurement of the tangible unique identifier). Claim Interpretation: Claim 1 is an apparatus claim and the scope of the apparatus claim does not include the structure of the tangible unique identifier.  The structure of the identifier and what it comprises has no bearing on the function of the claimed device.  The scope of the claim reads on receiving a measurement of an object; the details of the measurement received by the scope of the device is within the scope of the claim.  However, the claim does not recite what data, e.g. a nano-scale pattern,  is received in the first measurement.  The structure and the measurement are two different elements and the claimed details of one do not compute to the other.
1.2		recording to the digital asset provenance tag on the block chain, the first measurement of the tangible unique identifier, the first measurement of the tangible unique identifier uniquely associating the physical asset with the digital asset provenance tag;
FULLER at 0061 (disclosing the spectral signature recorded to the blockchain ledger) (“With reference now to FIG. 3, a system 300 that facilitates blockchain ledgers of material spectral signatures for supply chain integrity management is shown. The system 300 can operate with respect to a material 310, which can be an organic (e.g., food, supplements, etc.) or inorganic (e.g., plastics, metals, etc.) material.”).
1.3		determining a validity of the digital asset provenance tag based on a comparison of the digital asset provenance tag to information stored in at least one digital certificate and/or at least one smart contract, the at least one digital certificate and/or the at least one smart contract associating the digital asset provenance tag with the issuer and/or the one or more trust anchors;
[0071] Validation of a blockchain that can be generated as described herein can be validated in various ways. For instance, on-the-spot verification, e.g., verification of transaction information by the validation component 320 and/or mining component 330 at the time of the underlying transaction, can be used to validate a transaction in substantially real time before adding a block to the blockchain.
FULLER at 0071.  Further, FULLER at 0073 (“Here, the validation component 320 can elect to verify the integrity of the transaction record alone (e.g., not verify the spectral signature data itself but instead treat it as additional transaction data) before the mining component 330 adds the block containing the transaction record to the chain. For instance, the validation component 320 can obtain a hash of a spectral signature for the material 310 and check the validity of the hash as opposed to verifying the spectral signature itself.”); FULLER at 0084 (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”).
1.4		receiving, from a third-party validator, a second measurement of the tangible unique identifier, and determining a match between the second measurement of the tangible unique identifier and the first measurement of the tangible unique identifier;
[0091] In response to the block authentication at 802, the method 800 can perform sender authentication at 810, 812, 814. More particularly, at 810, the sender device 710 for can be authenticated (e.g., via the authentication component 730). At 812, the spectral scanning device 712, e.g., an infrared (IR) internet of things (IOT) connected device, can also be authenticated (e.g., via the authentication component 730). At 814, spectral signature data provided by the spectral scanning device 712 can be verified (e.g., by the validation component 320 and/or authentication component 730), e.g., by matching the provided spectral signature data to a valid spectral identifier and/or an error set.
FULLER at 0091 (disclosing the receiving device comparing the second spectral data received from the second device with a prior received, first spectral data signature “by matching the provided spectral signature data to a valid spectral identifier”); FULLER at 0092 (“In response to successful sender and/or receiver authentication, the transaction data received from the sender device 710 and/or receiver device 720 can be matched, and/or analyzed via principal component analysis (PCA), for distinction (e.g., by the validation component 320). At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330).”); FULLER at 0099 (“The miner device can then match the two spectral identifier sets within a reasonable bound of error for that set. In addition, the miner device can perform proof of work on both submitted transactions to verify the authenticity of the messages and/or to establish consensus with other miner devices.”).
1.5		authenticating the physical asset based on (i) the digital asset provenance tag having been validated and (ii) the match between the second measurement of the tangible unique identifier and the first measurement of the tangible unique identifier;
[0090] At 802, a set of information, e.g., a transaction block, is authenticated (e.g., by the authentication component 730). In one example, authenticating the transaction block at 802 can be performed via computing and/or otherwise providing proof of work corresponding to the block, and/or by any other method that can establish consensus between respective miners with respect to the block, as generally described above with respect to FIG. 6.
FULLER at 0090 (disclosing the step of authenticating); FULLER at 0091 (disclosing the authentication involves the matching of the first and second spectral signature data); FULLER at 0092 (disclosing the authentication, with validation component 320, results in the addition of the transaction to the blockchain) (“At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330).”).
1.6		and conducting a transaction on the block chain, the transaction comprising recording to the digital asset provenance tag on the block chain an update to, ownership history information stored in the digital asset provenance tag on the block chain, the update reflecting a transfer of the physical asset to a new owner. 
[0114] At 1702, a first party and a second party to a transaction of material (e.g., the sender device 710 and receiver device 720, respectively) are authenticated (e.g., by the authentication component 730).[0115] At 1704, first spectral signature data associated with the material as measured by the first party (e.g., via the spectral scanning device 712) and second spectral signature data associated with the material as measured by the second party (e.g., via the spectral scanning device 722) are validated (e.g., by the validation component 320).[0116] At 1706, a set of information corresponding to the transaction of the material is generated (e.g., by the mining component 330) in a blockchain associated with the material. Here, the set of information includes the first spectral signature data as measured by the first party and the second spectral signature data as measured by the second party. 
FULLER at 0114 (disclosing the transfer of a physical asset between first and second parties involving the prior recited validation steps); FULLER at 0092 (“At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330). At 834, the settlement status of the transaction, and/or information corresponding to verification of the transaction, can be broadcast (e.g., by the mining component 330), e.g., to one or more other miner and/or validator devices.”).
	However, FULLER does not explicitly disclose:
wherein the tangible unique identifier comprises a nano-scale pattern embedded under a surface of the physical asset, and the physical asset is uniquely identifiable based on the first measurement of the tangible unique identifier;
	LI discloses:
		wherein the tangible unique identifier comprises a nano-scale pattern embedded under a surface of the physical asset, and the physical asset is uniquely identifiable based on the first measurement of the tangible unique identifier;
We present a design tool that determines the shapes and positions of subsurface air pockets to encode user-specified information. Our system also enables the user to separate the global illumination light transport from the direct illumination, using computational imaging [29]. The direct component accounts for light rays reflected by the object surface and thus is unaffected by subsurface air pockets. The global component is dominated by light rays that are scattered after penetrating the surface (Figure 2). It is affected by the air pockets and thus conveys the embedded information. Meanwhile, it is unaffected by direct illumination effects such as specular highlights which often frustrate machine vision systems. As a result, our method of reading subsurface tags is robust to variation in object pose and camera angle.
LI at 2 (disclosing a subsurface tag that incorporates subsurface air pockets that can be scanned to uniquely identify the tag, where the subsurface tags are embedded).
	Where FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement; and where LI discloses a subsurface air pocket tag that can be scanned to determine authenticity—it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to further measure tangible unique identifiers that include the air pocket tags of LI, to a predictable result, because the device of FULLER can substitute its own spectral data with the air pocket imaging of LI, into the blockchain record, with no change in function.

	Regarding claim 7, FULLER further discloses: The media of claim 1, 
		wherein the digital asset provenance tag comprises 	at least one utility token or currency token useable to pay for the transaction on the block chain.
[0092] In response to successful sender and/or receiver authentication, the transaction data received from the sender device 710 and/or receiver device 720 can be matched, and/or analyzed via principal component analysis (PCA), for distinction (e.g., by the validation component 320). At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330). At 834, the settlement status of the transaction, and/or information corresponding to verification of the transaction, can be broadcast (e.g., by the mining component 330), e.g., to one or more other miner and/or validator devices.
FULLER at 0092 (“At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330). At 834, the settlement status of the transaction, and/or information corresponding to verification of the transaction, can be broadcast (e.g., by the mining component 330), e.g., to one or more other miner and/or validator devices.”).
Claim Interpretation: As noted in prior actions, the currency token recited in the claim can relate to the transaction in at least two embodiments: (i) as a transaction or mining fee associated with updating/adding a block to the blockchain (involving the asset), which is paid to affect the transaction on the block chain (for example, by a miner), and (ii) as indicia of value of the asset, which is paid to affect the transfer of the asset title. Prior art need only disclose at least one embodiment. 
	Therefore claim(s) 7 is rendered obvious by FULLER in view of LI.

	Regarding claim 26, The media of claim 1, the method further comprising:
		 generating the digital asset provenance tag on the block chain;
		and granting the signature key to the issuer. 
FULLER at 0072 (disclosing the digital asset provenance tag as the “generated block” containing the “validated spectral signature data,” where this spectral signature data is obtained from a measurement of the material 310; the recited security key is the “encrypted version of the spectral signature). ).  Claim Interpretation: The term singing key appears once in the Specification and is descried in the context of “a root permission may be added to the block in the form of a signing key signature.”  Spec. at 0034.  The term is given its plain and ordinary meaning in accordance with MPEP 2111.01 “Plain Meaning,”  However, there is no adequate written description for granting the signature key to the issuer, as detailed in the accompanying 35 U.S.C. 112(a) rejection.
	Therefore claim(s) 26 is rendered obvious by FULLER in view of LI.

	Regarding claim 27, FULLER in view of LI disclose the media of claim 26, FULLER discloses:
		wherein the issuer operates a manufacturing process for the physical asset, and 
		wherein the tangible unique identifier is embedded under the surface of the physical asset during the manufacturing process. 
FULLER at 0072 (as cited at claim 1) (disclosing the issuer, as the sender, and a receiver, receiving the encrypted spectral signature data); FULLER at 0058 (disclosing the tangible unique identifier as the material measured for spectral fingerprint tracking).
	FULLER does not explicitly disclose: the tangible unique identifier is embedded under the surface of the physical asset. 
	LI at 2 discloses the identifier as embedded under the surface as cited at claim 1.  The remaining clause that the tangible unique identifier is embedded . . . during the manufacturing process, is entirely outside the scope of the claim.  This clause describes only how the identifier is manufacture and claim 1 does not claim the identifier as a structure; claim 1 is to an entirely separate device.  
	Therefore claim(s) 27 is rendered obvious by FULLER in view of LI.


	Claims 2, 3, 15, 16, 28, and 33-35, are rejected under 35 U.S.C. 103 as being unpatentable over FULLER in view of  LI, and in further view of Pre-Grant Publication US 20160098723 A1 (hereinafter “FEENEY”).

	Regarding claim 2, The media of claim 1, wherein authenticating the physical asset comprises 
		determining a trust score based at least in part on at least one of: the tangible unique identifier, a link between the digital asset provenance tag and the physical asset, or a path from the digital asset provenance tag to the one or more trust anchors. 
FULLER at 0084 (disclosing the tangible unique identifier, a link between the digital asset provenance tag and the physical asset, or a path from the digital asset provenance tag to the one or more trust anchors) (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”).
	The combination of FULLER in view of LI does not explicitly disclose:
determining a trust score 
	FEENEY discloses this determining step:
		determining a trust score based at least in part on at least one of: the tangible unique identifier, a link between the digital asset provenance tag and the physical asset, or a path from the digital asset provenance tag to the one or more trust anchors. 
[0086] The second computing device 203 may obtain a trustworthiness score for the entity that filed the first crypto-currency transaction. The trustworthiness score may be displayed to a user of the second computing device 203; for instance, the trustworthiness score may be displayed via a widget that remains visible while viewing web pages or similar content. The trustworthiness score may be calculated using information gathered from the transactions performed by the entity operating the first computing device 201; for example, the trustworthiness score may be lowered for each attempt at double spending by the entity.
FEENEY at 0086 (disclosing determining the trustworthiness score as the recited asset trust score, where the score is determined based on identifying indicia, “information gathered from the transactions”); further at 0087 (disclosing that the trust score is for authentication information) (“The second computing device 203 may determine that the first product is authentic only if the trustworthiness score is above a certain threshold. The second computing device 203 may assign a level of trust to the entity operating the first computing device 201 based on the level of the trustworthiness score”).
Claim Interpretation: Paragraphs 0052-62 of the Specification discuss the digital asset provenance tag with respect to a “chain of trust,” and in particular at 0060 states “the trust score of a digital asset provenance tag may be the highest score along any path from the digital asset provenance tag to a trust anchor.”  The claims do not recite the trust score in such a way as to import tracing the path of the digital certificate’s authority from the Specification into the claims.  Notwithstanding, FEENEY at 0034-35 discloses the use of a certificate authority and chain of certificates, and further at 0065: “The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”
	Where FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement; where LI discloses a subsurface air pocket tag that can be scanned to determine authenticity; and where FEENEY further discloses determining a trust score based on authentication information—it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to include the subsurface nano-scale pattern air of LI, and authenticating using a digital certificate, to a predictable result . The digital certificates with trust score of FEENEY can be used for authentication with the blockchain transaction record of FULLER to a predictable result because each are known authentication techniques involving digital signatures to improve similar blockchain systems.

	Regarding claim 3, FULLER discloses: The media of claim 1, wherein the computer-executable instructions, the method further comprising:
		 recording to the digital asset provenance tag on the block chain, at least one subcomponent-indicia associating the digital asset provenance tag with a subcomponent-digital asset provenance tag stored on the block chain, 
FULLER at 0058 (disclosing the subcomponent as the material that traverses the supply chain between source and destination where each transaction involves the authentication of a block with unique spectral signature, the digital asset provenance tag) (“One or more embodiments described herein can mitigate the problems encountered in previous approaches by utilizing spectral fingerprinting to enhance the security of blockchain tracking. In some cases (e.g., diamonds or other precious gems/metals, high end beverages or other food products, supplements, medications, etc.), provenance can utilize point-to-point tracking (e.g., not just at the source or destination) of actual spectral signatures of the material involved in the transactions, beyond just tags or bills of transactions, in order to both deter and/or to identify any adulteration or contamination of the product during transit from origin to consumer.”);
		the subcomponent-digital asset provenance tag uniquely associated with a subcomponent of the physical asset 
		based at least in part on a subcomponent- measurement of a subcomponent-tangible unique identifier, the subcomponent-tangible unique identifier comprising a subcomponent nano-scale pattern embedded under a subcomponent surface, 
		wherein the subcomponent-measurement uniquely identifying the subcomponent;
FULLER at 0072 (disclosing the digital asset provenance tag as the “generated block” containing the “validated spectral signature data,” where this spectral signature data is obtained from a measurement of the material 310; the recited security key is the “encrypted version of the spectral signature).  
		validating the subcomponent-digital asset provenance tag based on comparing subcomponent information stored in the subcomponent-digital asset provenance tag to at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with the subcomponent-digital asset provenance tag;
FULLER at 0073 (“Here, the validation component 320 can elect to verify the integrity of the transaction record alone (e.g., not verify the spectral signature data itself but instead treat it as additional transaction data) before the mining component 330 adds the block containing the transaction record to the chain. For instance, the validation component 320 can obtain a hash of a spectral signature for the material 310 and check the validity of the hash as opposed to verifying the spectral signature itself.”);
		and authenticating the subcomponent based on the digital asset provenance tag having been validated and a subcomponent-trust score based on at least one of. a link between the subcomponent- digital asset provenance tag and the subcomponent, or a path from the subcomponent- digital asset provenance tag to one or more of the one or more trust anchors. 
FULLER at 0084 (disclosing trust score elements) (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”)
Claim Interpretation: The Specification describes subcomponents as follows:
In some embodiments, digital asset provenance tag may optionally include one or more subcomponent identifying information 310 records. Such records serve to link the associated asset with one or more subcomponents of the associated asset via digital asset provenance tag 300 and additional digital asset provenance tags associated with the subcomponents. Thus, subcomponent identifying information 310 could include asset tag serial numbers for each subcomponent of the asset as a whole. For example, a diamond ring might incorporate three valuable stones. however, mounting the stones might make it difficult to verify the identifying indicia of those stones. To address this issue, the ring itself can have a digital asset provenance tag 300 which incorporates the digital asset provenance tags for the stones.
Spec. at 0046 (emphasis added).  This is precisely the embodiment that FULLER discloses above by measuring the spectral signature of the diamond components.
	However, FULLER does not disclose:
a subcomponent nano-scale pattern embedded under a subcomponent surface,
at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with [a blockchain transaction record].
	LI discloses:
		based at least in part on a subcomponent- measurement of a subcomponent-tangible unique identifier, the subcomponent-tangible unique identifier comprising a subcomponent nano-scale pattern embedded under a subcomponent surface,
LI at 2 (disclosing a subsurface tag that incorporates subsurface air pockets that can be scanned to uniquely identify the tag, where the subsurface tags are embedded).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the same invention that the measurement of the spectral identifier in FULLER, including the measurement of a nano-scale pattern embedded under the surface as in LI, would be the same for the recited subcomponents, because measuring, tracking, because the disclosure to authenticating the materials of FULLER is the same to subcomponents as to other “components,”  as whether a material is a subcomponent is just function of its location in the point to point tracking of FULLER.
	However, the combination of LI and FULLER remain to disclose:
at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with [a blockchain transaction record].
	FEENEY discloses the digital certificate as part of an analogous blockchain tracking system:
		validating the subcomponent-digital asset provenance tag based on comparing subcomponent information stored in the subcomponent-digital asset provenance tag to at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with the subcomponent-digital asset provenance tag;
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”
	FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement.  LI discloses a subsurface air pocket tag that can be scanned to determine authenticity; and where FEENEY further discloses the use of digital certificates for authentication.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to include the subsurface nano-scale pattern air of LI, and authentication with digital certificate of FEENEY, to a predictable result, because the certificate of FEENEY can be used for authentication with the blockchain transaction record of to a predictable result because each are known authentication techniques involving digital signatures to improve similar blockchain systems.
	Therefore claim(s) 3 is rendered obvious by FULLER, in view of LI, and in further view of FEENEY.

	Regarding independent claim 15, FULLER discloses: 
	A distributed ledger system for tracking provenance of at least one physical asset, the distributed ledger system comprising: 
		a plurality of computers respectively comprising one or more non-transitory computer-readable media, the one or more non-transitory computer-readable media respectively 
FULLER at Fig. 1, 0047-48; FULLER at Fig. 4, 0069 (“As further shown in FIG. 4, various miner devices 430, 432, 434 can be associated with the supply chain 410 and provide integrity monitoring for the various points on the supply chain 410 by, e.g., managing transaction records in a blockchain or other suitable structure and/or utilizing spectral signature data to enforce product consistency according to various embodiments described herein. . . . As additionally shown in FIG. 4, the miner devices 430, 432, 434 can produce or otherwise maintain a blockchain ledger 340 that can include one or more blocks containing supply chain transaction records for respective transactions between points on the supply chain 410.”)
		storing one or more blocks, the one or more blocks corresponding to respective ones of the plurality of computers collectively defining a block chain, the block chain comprising
[0065] In one aspect, the set of information associated with the mining component 330 can be a block and/or other data record in a blockchain associated with the material 310. The set of information and/or other suitable information, e.g., a block and/or some or all of a blockchain associated with the block, can be stored at or otherwise maintained via a blockchain ledger 340. In one embodiment, the blockchain ledger 340 can be a database and/or other suitable data store that can maintain transaction data associated with the material 310.
FULLER at 0065.
		 at least one digital asset provenance tag, the at least one, digital asset provenance tag respectively comprising:
FULLER at 0072 (disclosing the digital asset provenance tag as the “generated block” containing the “validated spectral signature data,” where this spectral signature data is obtained from a measurement of the material 310; the recited security key is the “encrypted version of the spectral signature).  
		 a signature key associated with an issuer of the at least one digital asset provenance tag, the signature key qualifying the issuer based at least on part on one or more trust anchors to associate the at least one digital asset provenance tag on the block chain with a physical asset;
FULLER at 0087 (discloses that the encryption involving a signing key) (“The encrypted signature can be encrypted using a key known to the mining component 330 such that the mining component can decrypt and facilitate verification of the signature. . . . In a further example, the sender device 710 and receiver device 720 can each utilize respective encryption keys for their information which can be subsequently decrypted by the mining component 330.”).
		a measurement of a tangible unique identifier, the tangible unique identifier comprising a nano-scale pattern embedded under a surface of the physical asset, the measurement of the tangible unique identifier associating the at least one digital asset provenance tag with the physical asset, and the physical asset uniquely identifiable based on the measurement of the tangible unique identifier;
FULLER at 0061 (disclosing the spectral signature recorded to the blockchain ledger) (“With reference now to FIG. 3, a system 300 that facilitates blockchain ledgers of material spectral signatures for supply chain integrity management is shown. The system 300 can operate with respect to a material 310, which can be an organic (e.g., food, supplements, etc.) or inorganic (e.g., plastics, metals, etc.) material.”).
		a validation of the at least one digital asset provenance tag, the validation based on at least one digital certificate and/or at least one smart contract, the at least one digital certificate and/or the at least one smart contract associating the at least one digital asset provenance tag with the one or more trust anchors, 
		wherein the validation of the at least one digital asset provenance tag comprises a verified source of the physical asset;
[0071] Validation of a blockchain that can be generated as described herein can be validated in various ways. For instance, on-the-spot verification, e.g., verification of transaction information by the validation component 320 and/or mining component 330 at the time of the underlying transaction, can be used to validate a transaction in substantially real time before adding a block to the blockchain.
FULLER at 0071.  Further, FULLER at 0073 (“Here, the validation component 320 can elect to verify the integrity of the transaction record alone (e.g., not verify the spectral signature data itself but instead treat it as additional transaction data) before the mining component 330 adds the block containing the transaction record to the chain. For instance, the validation component 320 can obtain a hash of a spectral signature for the material 310 and check the validity of the hash as opposed to verifying the spectral signature itself.”); FULLER at 0084 (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”).
		one or more items of asset ownership history information identifying one or more current or previous owners of the physical asset;
		and one or more items of transaction information corresponding to a transfer of the physical asset from a first one of the one or more current or previous owners to a second one of the one or more current or previous owners. 
[0114] At 1702, a first party and a second party to a transaction of material (e.g., the sender device 710 and receiver device 720, respectively) are authenticated (e.g., by the authentication component 730).[0115] At 1704, first spectral signature data associated with the material as measured by the first party (e.g., via the spectral scanning device 712) and second spectral signature data associated with the material as measured by the second party (e.g., via the spectral scanning device 722) are validated (e.g., by the validation component 320).[0116] At 1706, a set of information corresponding to the transaction of the material is generated (e.g., by the mining component 330) in a blockchain associated with the material. Here, the set of information includes the first spectral signature data as measured by the first party and the second spectral signature data as measured by the second party. 
FULLER at 0114 (disclosing the transfer of a physical asset between first and second parties involving the prior recited validation steps); FULLER at 0092 (“At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330). At 834, the settlement status of the transaction, and/or information corresponding to verification of the transaction, can be broadcast (e.g., by the mining component 330), e.g., to one or more other miner and/or validator devices.”).
	However, FULLER does not explicitly disclose:
a nano-scale pattern embedded under a surface of the physical asset
the validation based on at least one digital certificate and/or at least one smart contract, the at least one digital certificate and/or the at least one smart contract
	LI discloses:
		a measurement of a tangible unique identifier, the tangible unique identifier comprising a nano-scale pattern embedded under a surface of the physical asset, the measurement of the tangible unique identifier associating the at least one digital asset provenance tag with the physical asset, and the physical asset uniquely identifiable based on the measurement of the tangible unique identifier;
We present a design tool that determines the shapes and positions of subsurface air pockets to encode user-specified information. Our system also enables the user to separate the global illumination light transport from the direct illumination, using computational imaging [29]. The direct component accounts for light rays reflected by the object surface and thus is unaffected by subsurface air pockets. The global component is dominated by light rays that are scattered after penetrating the surface (Figure 2). It is affected by the air pockets and thus conveys the embedded information. Meanwhile, it is unaffected by direct illumination effects such as specular highlights which often frustrate machine vision systems. As a result, our method of reading subsurface tags is robust to variation in object pose and camera angle.
LI at 2 (disclosing a subsurface tag that incorporates subsurface air pockets that can be scanned to uniquely identify the tag, where the subsurface tags are embedded).
	Where FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement; and where LI discloses a subsurface air pocket tag that can be scanned to determine authenticity—it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to further measure tangible unique identifiers that include the air pocket tags of LI, to a predictable result, because the device of FULLER can substitute its own spectral data with the air pocket imaging of LI, into the blockchain record, with no change in function.
	However, the combination of FULLER in view of LI does not explicitly disclose:
the validation based on at least one digital certificate and/or at least one smart contract, the at least one digital certificate and/or the at least one smart contract
	FEENEY discloses the digital certificate as part of an analogous blockchain tracking system:
		a validation of the at least one digital asset provenance tag, the validation based on at least one digital certificate and/or at least one smart contract, the at least one digital certificate and/or the at least one smart contract associating the at least one digital asset provenance tag with the one or more trust anchors, 
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”
	FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement.  LI discloses a subsurface air pocket tag that can be scanned to determine authenticity; and where FEENEY further discloses the use of digital certificates for authentication.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to include the subsurface nano-scale pattern air of LI, and authentication with digital certificate of FEENEY, to a predictable result, because the certificate of FEENEY can be used for authentication with the blockchain transaction record of to a predictable result because each are known authentication techniques involving digital signatures to improve similar blockchain systems.
	Therefore claim(s) 15 is rendered obvious by FULLER, in view of LI, and in further view of FEENEY.

	Regarding claim 16, The distributed ledger system of claim 15, 
		wherein the block chain comprises:
		 at least one subcomponent-digital asset provenance tag associated with a subcomponent of the physical asset based at least in part on a measuring a subcomponent-tangible unique identifier,
FULLER at 0058 (disclosing the subcomponent as the material that traverses the supply chain between source and destination where each transaction involves the authentication of a block with unique spectral signature, the digital asset provenance tag) (“One or more embodiments described herein can mitigate the problems encountered in previous approaches by utilizing spectral fingerprinting to enhance the security of blockchain tracking. In some cases (e.g., diamonds or other precious gems/metals, high end beverages or other food products, supplements, medications, etc.), provenance can utilize point-to-point tracking (e.g., not just at the source or destination) of actual spectral signatures of the material involved in the transactions, beyond just tags or bills of transactions, in order to both deter and/or to identify any adulteration or contamination of the product during transit from origin to consumer.”);
		 the subcomponent-tangible unique identifier comprising a subcomponent nano- scale pattern embedded under a subcomponent surface, and the measurement of the subcomponent-tangible unique identifier uniquely identifying the subcomponent;
		wherein the at least one digital asset provenance tag respectively comprises:
		 at least one subcomponent-indicia associating the at least one digital asset provenance tag with a respective subcomponent-digital asset provenance tag stored on the block chain;
FULLER at 0072 (disclosing the digital asset provenance tag as the “generated block” containing the “validated spectral signature data,” where this spectral signature data is obtained from a measurement of the material 310; the recited security key is the “encrypted version of the spectral signature).  
		a subcomponent validation of the respective subcomponent-digital asset provenance tag based on a comparison of information stored in the respective subcomponent- digital asset provenance tag to at least one subcomponent digital certificate and/or at least one subcomponent smart contract associated with the respective subcomponent-digital asset provenance tag;
FULLER at 0073 (“Here, the validation component 320 can elect to verify the integrity of the transaction record alone (e.g., not verify the spectral signature data itself but instead treat it as additional transaction data) before the mining component 330 adds the block containing the transaction record to the chain. For instance, the validation component 320 can obtain a hash of a spectral signature for the material 310 and check the validity of the hash as opposed to verifying the spectral signature itself.”);
		and a subcomponent-trust score, the subcomponent-trust score comprising at least one of:  a link between the respective subcomponent-digital asset provenance tag and the subcomponent, or a path from the respective subcomponent-digital asset provenance tag to at least one of the one or more trust anchors. 
FULLER at 0084 (disclosing trust score elements) (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”)
	However, FULLER does not disclose:
a subcomponent nano-scale pattern embedded under a subcomponent surface,
at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with [a blockchain transaction record].
	LI discloses:
		 the subcomponent-tangible unique identifier comprising a subcomponent nano- scale pattern embedded under a subcomponent surface, and the measurement of the subcomponent-tangible unique identifier uniquely identifying the subcomponent;
LI at 2 (disclosing a subsurface tag that incorporates subsurface air pockets that can be scanned to uniquely identify the tag, where the subsurface tags are embedded).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the same invention that the measurement of the spectral identifier in FULLER, including the measurement of a nano-scale pattern embedded under the surface as in LI, would be the same for the recited subcomponents, because measuring, tracking, because the disclosure to authenticating the materials of FULLER is the same to subcomponents as to other “components,”  as whether a material is a subcomponent is just function of its location in the point to point tracking of FULLER.
	However, the combination of LI and FULLER remain to disclose:
at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with [a blockchain transaction record].
	FEENEY discloses the digital certificate as part of an analogous blockchain tracking system:
		validating the subcomponent-digital asset provenance tag based on comparing subcomponent information stored in the subcomponent-digital asset provenance tag to at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with the subcomponent-digital asset provenance tag;
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”
	FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement.  LI discloses a subsurface air pocket tag that can be scanned to determine authenticity.  FEENEY further discloses the use of digital certificates for authentication.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to include the subsurface nano-scale pattern air of LI, and authentication with digital certificate of FEENEY, to a predictable result, because the certificate of FEENEY can be used for authentication with the blockchain transaction record of a subcomponent, because the subcomponent is subject to the same known authentication techniques as any tracked component of FULLER, involving digital signatures to improve similar blockchain systems.
	Therefore claim(s) 16 is rendered obvious by FULLER, in view of LI, and in further view of FEENEY.

	Regarding claim 28, The media of claim 27, 
		wherein the one or more trust anchors comprise a certifying party, and 
		wherein the at least one digital certificate comprises a certification from the certifying party with respect to at least one of:  the issuer, or the physical asset. 
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”
	Therefore claim(s) 28 is rendered obvious by FULLER, in view of LI, and in further view of FEENEY.

	Regarding claim 33,The distributed ledger system of claim 15, 
		wherein the one or more trust anchors comprise a certifying party, and 
		wherein the at least one digital certificate comprises a certification from the certifying party with respect to at least one of:  the issuer, or the physical asset. 
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”
	Therefore claim(s) 28 is rendered obvious by FULLER, in view of LI, and in further view of FEENEY.

	Regarding claim 34, The distributed ledger system of claim 16, 
	FULLER discloses:
		wherein the one or more trust anchors comprises a supplier of the subcomponent, and 
		wherein the subcomponent-tangible unique identifier is embedded under the surface of the subcomponent during manufacturing of the subcomponent. 
FULLER at 0084 (as cited at claim 15) (disclosing the trust anchors with respect to party devices) (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”); FULLER at 0002 (“[Provenance's] framework consists of a series of interoperable modules deployed onto the blockchain by various supply chain actors (Supplier, Manufacturer, Registrar, Standards Organisations, Certifiers and Auditors and finally Consumer), each able to access a fully auditable record of transactions for the product in question.”); FULLER at 0058 (tangible unique identifier).
	FULLER does not explicitly disclose: the tangible unique identifier is embedded under the surface of the physical asset. 
	LI at 2 discloses the identifier as embedded under the surface as cited at claim 1.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention FULLER to further measure tangible unique identifiers that include the nano-scale patterns of LI, and authentication with digital certificate of FEENEY, to a predictable result, because the subcomponent can be authenticated the same as any tracked component, in the invention of FULLER, to a predictable result.
	Therefore claim(s) 34 is rendered obvious by FULLER, in view of LI, and further in view of FEENEY.

	Regarding claim 35, The distributed ledger system of claim 34, 
	FULLER discloses:
		wherein the one or more trust anchors comprise a certifying party, and 
		wherein the at least one digital certificate comprises a certification from the certifying party with respect to at least one of:
		 the physical asset or the subcomponent.
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”  The subcomponent can be authenticated the same as any tracked component, in the invention of FULLER, to a predictable result
	Therefore claim(s) 35 is rendered obvious by FULLER, in view of LI, and further in view of FEENEY.

	Claims 8, 10, and 29-32, are rejected under 35 U.S.C. 103 as being unpatentable over US 20180276600 A1 (“FULLER”) in view of US 20170262862 A1 (“ALJAWHARI”), and further in view of Non-Patent Literature Li, Dingzeyu et al. AirCode: Unobtrusive Physical Tags for Digital Fabrication. ACM UIST 2017 Technical Papers. Aug 7, 2017 (hereinafter “LI”).

	Regarding claim 8, FULLER discloses: A method of tracking provenance of a physical asset, the method comprising:
8.1		generating a digital asset provenance tag on a block chain for the physical asset, in accordance with a permission granted by a security key associated with one or more trust anchors;
[0072] In an aspect, transactions along the supply chain can be incorporated as standard blocks in a blockchain by the mining component 330. Respective generated blocks can include validated spectral signature data. For instance, a transaction record can contain an encrypted version of a spectral signature, e.g., a near infrared (NIR) signature, as measured by a device associated with the sender as well as NIR signature(s) as measured by a device associated with the receiver. Spectral signature data, such as NIR signatures or the like, can be incorporated into a block and/or other set of transaction information in various ways.
FULLER at 0072 (disclosing the digital asset provenance tag as the “generated block” containing the “validated spectral signature data,” where this spectral signature data is obtained from a measurement of the material 310; the recited security key is the “encrypted version of the spectral signature).  Claim Interpretation: .  In accordance with 2111.01 “Plain Meaning,” the term security is interpreted as a signing key (a key used to produce a digital signature).  The term is nowhere described in the Specification, as addressed in the preceding rejection under 35 U.S.C. 112(a) for lack of adequate written description.  A trust anchor is described in the Specification at 0043-45, but no association is described between a trust anchor and a key of any kind.
8.2		receiving a measurement of a tangible unique identifier, wherein the tangible unique identifier comprises a nano-scale pattern embedded under a surface of the physical asset, and the physical asset is uniquely identifiable based on the tangible unique identifier, and 
		wherein the nano-scale pattern comprises one of:
		 a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response, or a transparent tag comprising incorporated air bubbles or included imperfections;
[0058] One or more embodiments described herein can mitigate the problems encountered in previous approaches by utilizing spectral fingerprinting to enhance the security of blockchain tracking. In some cases (e.g., diamonds or other precious gems/metals, high end beverages or other food products, supplements, medications, etc.), provenance can utilize point-to-point tracking (e.g., not just at the source or destination) of actual spectral signatures of the material involved in the transactions, beyond just tags or bills of transactions, in order to both deter and/or to identify any adulteration or contamination of the product during transit from origin to consumer. The spectral signature data recorded in a blockchain at respective points in the supply chain add yet another layer of security, especially in cases where existing techniques may not prove sufficient or are deemed too weak. In this way, the use of spectral fingerprinting can be an additional safeguard for blockchain-based supply chain validation methods.
FULLER at 0058 (disclosing receiving a measurement of a tangible unique identifier, wherein the tangible unique identifier comprises a nano-scale pattern . . . of the physical asset, and the physical asset is uniquely identifiable based on the tangible unique identifier . . .  wherein the nano-scale pattern [is] configured to absorb infrared light and reflect visible light).
8.3		recording to the digital asset provenance tag on the block chain, the measurement of the tangible unique identifier, the measurement of the tangible unique identifier uniquely associating the physical asset with the digital asset provenance tag;
FULLER at 0061 (disclosing the spectral signature recorded to the blockchain ledger) (“With reference now to FIG. 3, a system 300 that facilitates blockchain ledgers of material spectral signatures for supply chain integrity management is shown. The system 300 can operate with respect to a material 310, which can be an organic (e.g., food, supplements, etc.) or inorganic (e.g., plastics, metals, etc.) material.”).
8.4		recording to the digital asset provenance tag on the block chain, a validation of the digital asset provenance tag, 
		the validation based on at least one digital certificate and/or at least one smart contract, the at least one digital certificate and/or the at least one smart contract associating the digital asset provenance tag with the one or more trust anchors, wherein the validation of the digital asset provenance tag comprises a verified source of the physical asset; and
[0071] Validation of a blockchain that can be generated as described herein can be validated in various ways. For instance, on-the-spot verification, e.g., verification of transaction information by the validation component 320 and/or mining component 330 at the time of the underlying transaction, can be used to validate a transaction in substantially real time before adding a block to the blockchain.
FULLER at 0071.  Further, FULLER at 0073 (“Here, the validation component 320 can elect to verify the integrity of the transaction record alone (e.g., not verify the spectral signature data itself but instead treat it as additional transaction data) before the mining component 330 adds the block containing the transaction record to the chain. For instance, the validation component 320 can obtain a hash of a spectral signature for the material 310 and check the validity of the hash as opposed to verifying the spectral signature itself.”); FULLER at 0084 (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”).
8.5		recording a transaction on the block chain, the transaction comprising transferring the physical asset to a new owner, and recording the transaction comprising updating ownership history information to indicate the new owner of the physical asset. 
[0114] At 1702, a first party and a second party to a transaction of material (e.g., the sender device 710 and receiver device 720, respectively) are authenticated (e.g., by the authentication component 730).[0115] At 1704, first spectral signature data associated with the material as measured by the first party (e.g., via the spectral scanning device 712) and second spectral signature data associated with the material as measured by the second party (e.g., via the spectral scanning device 722) are validated (e.g., by the validation component 320).[0116] At 1706, a set of information corresponding to the transaction of the material is generated (e.g., by the mining component 330) in a blockchain associated with the material. Here, the set of information includes the first spectral signature data as measured by the first party and the second spectral signature data as measured by the second party. 
FULLER at 0114 (disclosing the transfer of a physical asset between first and second parties involving the prior recited validation steps); FULLER at 0092 (“At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330). At 834, the settlement status of the transaction, and/or information corresponding to verification of the transaction, can be broadcast (e.g., by the mining component 330), e.g., to one or more other miner and/or validator devices.”).
	However, FULLER does not explicitly disclose:
a nano-scale pattern embedded under a surface . . . wherein the nano-scale pattern comprises one of: a nano-spiral . . . or a transparent tag comprising incorporated air bubbles or included imperfections;
	ALJAWHARI discloses:
8.2		receiving a measurement of a tangible unique identifier, wherein the tangible unique identifier comprises a nano-scale pattern . . . of the physical asset . . . wherein the nano-scale pattern comprises one of:  a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response, or a transparent tag comprising incorporated air bubbles or included imperfections;
[0124] Another type of anti-counterfeiting technology is referred to as spectrum fingerprint technology. The method of this technology includes fabrication, transfer and validation via image processing nano-fibre-based, unique security marks (‘nanotags’) for anti-counterfeiting purposes. Epitaxial surface growth of oligophenylenes on a heated muscovite mica crystal results in a thin film of mutually aligned nano-fibres with dimensions of tens of nanometres in height, hundreds of nanometres in width and tens to hundreds of micrometres in length. By applying a shadow mask, a film pattern is generated which contains only sparse, randomly grown nano-fibres, which in turn represent a unique ‘fingerprint’ of the growth area. This fingerprint can be transferred on an adhesive tape as a label of a product, imaged using low magnification microscopy, digitalised and stored in a database. Infrared surface heating, enforced cooling and load lock transfer makes the fabrication process fast and scalable to mass production.
ALJAWHARI at 0124 (disclosing a tangible anti-counterfeiting tag embodied as “nano-fibre-based, unique security marks (‘nanotags’),” which form a random “fingerprint” through the surface growth of the fiber; this film pattern is applied, as the function applying is recited, by transferring the film pattern to the physical product or physical asset itself).
Claim Interpretation: (I) The phrase a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response recites (i) to a structure, the nano-spiral, (ii) to the properties of the nano-spiral, and (iii) to those properties comprising a second harmonic response.  Each and every element of the nano-spiral structure is outside the scope of the claim; it is merely descriptive and in no way narrows or affects the performance of the recited function of receiving a measurement.  Applicant seeks to claim both the claimed computer-implemented method and a structure of the physical asset.  Prior art is included here in accordance with compact prosecution, because Applicant can claim the data received by the device, but Applicant cannot plausibly claim the details of the structure, and have this fall within the scope of the claimed device.   (II) ALJAWHARI describes a nano-spiral as the result of the “epitaxial surface growth,” and the fact that nano-spirals absorb infrared light and reflect visible light, is simply a property of such a nano-spiral.  Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would view the disclosure of ALJAWHARI and conclude that ALJAWHARI discloses the recited phrase nano-spiral configured to absorb infrared light and reflect visible light.  See Chen et. al. Engineering Epitaxial-Nanospiral Metal Films Using Dynamic Oblique Angle Deposition. Cryst. Growth Des. 2013, 13, 5, 2075–2080.
	FULLER discloses the claimed device performing the computer implemented method such that the device stores and maintains a blockchain ledger that records the transfer of physical assets tracked in the blockchain according to a spectral measurement of the physical asset’s material.  ALJAWHARI discloses that a physical asset tracked by a computer storing and maintaining a blockchain, as in FULLER, has a nano-fiber tag applied to its surface, so that the tag can be scanned and authenticated by use of the blockchain.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to measure physical tags that are nano fibers to a predictable result because the device can measure the tangible unique identifier and incorporate that data into its blockchain authentication system, the same as it would the spectral data, because it simply substitutes the spectral identifier data with the nano-fiber data, as the data in the blockchain record, with no change in function.
	However, the combination of FULLER in view of ALJAWHARI does not explicitly disclose:
a nano-scale pattern embedded under a surface . . . wherein the nano-scale pattern comprises one of: . . . a transparent tag comprising incorporated air bubbles or included imperfections;
	LI discloses a further embodiment of a tangible unique identifier to a physical asset:
8.2		a nano-scale pattern embedded under a surface . . . wherein the nano-scale pattern comprises one of: . . . a transparent tag comprising incorporated air bubbles or included imperfections
We present a design tool that determines the shapes and positions of subsurface air pockets to encode user-specified information. Our system also enables the user to separate the global illumination light transport from the direct illumination, using computational imaging [29]. The direct component accounts for light rays reflected by the object surface and thus is unaffected by subsurface air pockets. The global component is dominated by light rays that are scattered after penetrating the surface (Figure 2). It is affected by the air pockets and thus conveys the embedded information. Meanwhile, it is unaffected by direct illumination effects such as specular highlights which often frustrate machine vision systems. As a result, our method of reading subsurface tags is robust to variation in object pose and camera angle.
LI at 2 (disclosing a subsurface tag that incorporates subsurface air pockets that can be scanned to uniquely identify the tag, where the subsurface tags are embedded).
	Where FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement; where ALJAWHARI discloses that a nano-spiral tag on a physical asset that can be scanned and authenticated by use of the blockchain; and where LI discloses a subsurface air pocket tag that can be scanned to determine authenticity—it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to further measure tangible unique identifiers that include the nano-spirals of ALJAWHARI and air pocket tags of LI, to a predictable result, because the device of FULLER can substitute its own spectral data with the spectral identifier data of ALJAWHARI or the air pocket imaging of LI, into the blockchain record, with no change in function.
	Therefore claims 1, 8, and 15 are rendered obvious by FULLER, in view of ALJAWHARI, and in further view of LI.


	Claims 10 and 30-32, are rejected under 35 U.S.C. 103 as being unpatentable over FULLER in view of ALJAWHARI, in view of  LI, and in further view of FEENEY.

	Regarding claim 10, FULLER discloses: the method of claim 8, further comprising:
		 recording to the digital asset provenance tag on the block chain, at least one subcomponent-indicia associating the digital asset provenance tag with a subcomponent-digital asset provenance tag stored on the block chain, 
FULLER at 0058 (disclosing the subcomponent as the material that traverses the supply chain between source and destination where each transaction involves the authentication of a block with unique spectral signature, the digital asset provenance tag) (“One or more embodiments described herein can mitigate the problems encountered in previous approaches by utilizing spectral fingerprinting to enhance the security of blockchain tracking. In some cases (e.g., diamonds or other precious gems/metals, high end beverages or other food products, supplements, medications, etc.), provenance can utilize point-to-point tracking (e.g., not just at the source or destination) of actual spectral signatures of the material involved in the transactions, beyond just tags or bills of transactions, in order to both deter and/or to identify any adulteration or contamination of the product during transit from origin to consumer.”);
		the subcomponent-digital asset provenance tag uniquely associated with a subcomponent of the physical asset 
		based at least in part on a subcomponent- measurement of a subcomponent-tangible unique identifier, the subcomponent-tangible unique identifier comprising a subcomponent nano-scale pattern embedded under a subcomponent surface, 
		wherein the subcomponent-measurement uniquely identifying the subcomponent;
FULLER at 0072 (disclosing the digital asset provenance tag as the “generated block” containing the “validated spectral signature data,” where this spectral signature data is obtained from a measurement of the material 310; the recited security key is the “encrypted version of the spectral signature).  
		validating the subcomponent-digital asset provenance tag based on comparing subcomponent information stored in the subcomponent-digital asset provenance tag to at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with the subcomponent-digital asset provenance tag;
FULLER at 0073 (“Here, the validation component 320 can elect to verify the integrity of the transaction record alone (e.g., not verify the spectral signature data itself but instead treat it as additional transaction data) before the mining component 330 adds the block containing the transaction record to the chain. For instance, the validation component 320 can obtain a hash of a spectral signature for the material 310 and check the validity of the hash as opposed to verifying the spectral signature itself.”);
		and authenticating the subcomponent based on the digital asset provenance tag having been validated and a subcomponent-trust score based on at least one of. a link between the subcomponent- digital asset provenance tag and the subcomponent, or a path from the subcomponent- digital asset provenance tag to one or more of the one or more trust anchors. 
FULLER at 0084 (disclosing trust score elements) (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”)
Claim Interpretation: The Specification describes subcomponents as follows:
In some embodiments, digital asset provenance tag may optionally include one or more subcomponent identifying information 310 records. Such records serve to link the associated asset with one or more subcomponents of the associated asset via digital asset provenance tag 300 and additional digital asset provenance tags associated with the subcomponents. Thus, subcomponent identifying information 310 could include asset tag serial numbers for each subcomponent of the asset as a whole. For example, a diamond ring might incorporate three valuable stones. however, mounting the stones might make it difficult to verify the identifying indicia of those stones. To address this issue, the ring itself can have a digital asset provenance tag 300 which incorporates the digital asset provenance tags for the stones.
Spec. at 0046 (emphasis added).  This is precisely the embodiment that FULLER discloses above by measuring the spectral signature of the diamond components.
	However, the combination of FULLER in view of ALJAWHARI does not disclose:
a . . . nano-scale pattern embedded under a subcomponent surface,
at least one . . . digital certificate and/or at least one . . .-smart contract associated with [a blockchain transaction record].
	LI discloses:
		based at least in part on a subcomponent- measurement of a subcomponent-tangible unique identifier, the subcomponent-tangible unique identifier comprising a subcomponent nano-scale pattern embedded under a subcomponent surface,
LI at 2 (disclosing a subsurface tag that incorporates subsurface air pockets that can be scanned to uniquely identify the tag, where the subsurface tags are embedded).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the same invention that the measurement of the spectral identifier in FULLER, including the measurement of a nano-scale pattern embedded under the surface as in LI, would be the same for the recited subcomponents, because measuring, tracking, because the disclosure to authenticating the materials of FULLER is the same to subcomponents as to other “components,”  as whether a material is a subcomponent is just function of its location in the point to point tracking of FULLER.
	However, the combination of FULLER, ALJAWHARI, and LI remain to disclose:
at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with [a blockchain transaction record].
	FEENEY discloses the digital certificate as part of an analogous blockchain tracking system:
		validating the subcomponent-digital asset provenance tag based on comparing subcomponent information stored in the subcomponent-digital asset provenance tag to at least one subcomponent-digital certificate and/or at least one subcomponent-smart contract associated with the subcomponent-digital asset provenance tag;
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”
	FULLER discloses the claimed device storing and maintaining a blockchain ledger that tracks physical assets in the blockchain according to a spectral measurement.  ALJAWHARI discloses a physical asset tracked by a computer storing and maintaining a blockchain, as in FULLER, so that the tag can be scanned and authenticated by use of the blockchain.  LI discloses a subsurface air pocket tag that can be scanned to determine authenticity; and where FEENEY further discloses the use of digital certificates for authentication.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER with physical tagging of ALJAWHARI to include the subsurface nano-scale pattern air of LI, and authentication with digital certificate of FEENEY, to a predictable result, because the certificate of FEENEY can be used for authentication with the blockchain transaction record of to a predictable result because each are known authentication techniques involving digital signatures to improve similar blockchain systems.
	Therefore claim(s) 10 is rendered obvious by FULLER, in view of ALJAWHARI, in view of LI, and in further view of FEENEY.


	Regarding claim 30, The method of claim 10, further comprising:
		 conducting an additional transaction on the block chain, the additional transaction comprising recording to the subcomponent-digital asset provenance tag on the block chain an update to ownership history information stored in the subcomponent-digital asset provenance tag on the block chain, the update reflecting a transfer of the subcomponent to a manufacturer of the physical asset. 
FULLER at 0114 (disclosing the transfer of a physical asset between first and second parties involving the prior recited validation steps); FULLER at 0092 (“At 832, the transaction can be then added to the blockchain (e.g., by the mining component 330). At 834, the settlement status of the transaction, and/or information corresponding to verification of the transaction, can be broadcast (e.g., by the mining component 330), e.g., to one or more other miner and/or validator devices.”).
Claim Interpretation: The recitation to subcomponent digital asset provenance tag is interpreted to fall within element 310, Fig. 3, which describes the data field in the digital asset provenance tag for recording information that verifies the authenticity of the subcomponent data.
The Specification does not explicitly disclose any kind of additional transaction to what amounts to a second digital asset provenance tag, and the subcomponent is nowhere described as its own digital asset province tag.  Spec. at 0042 (“Similarly, the owner of record may be the only party able to authorize appending to subcomponent information 310 (for example, when the associated asset is repaired).”
	Therefore claim(s) 30 is rendered obvious by FULLER, in view of ALJAWHARI, in view of LI, and in further view of FEENEY.

	Regarding claim 31, The method of claim 30, 
	FULLER discloses:
		wherein the one or more trust anchors comprises a supplier of the subcomponent, and 
		wherein the subcomponent-tangible unique identifier is embedded under the surface of the subcomponent during manufacturing of the subcomponent. 
FULLER at 0084 (as cited at claim 15) (disclosing the trust anchors with respect to party devices) (“The authentication component 730 can then provide evidence of the authenticity of the party devices 710, 720 and/or their respective spectral signature data to the validation component 320 and/or the mining component 330 for inclusion in the blockchain ledger 340.”); FULLER at 0002 (“[Provenance's] framework consists of a series of interoperable modules deployed onto the blockchain by various supply chain actors (Supplier, Manufacturer, Registrar, Standards Organisations, Certifiers and Auditors and finally Consumer), each able to access a fully auditable record of transactions for the product in question.”); FULLER at 0058 (tangible unique identifier).
	FULLER in view of ALJAWHARI do not explicitly disclose: the tangible unique identifier is embedded under the surface of the physical asset. 
	LI at 2 discloses the identifier as embedded under the surface as cited at claim 1.  The remaining clause that the tangible unique identifier is embedded . . . during the manufacturing process, is entirely outside the scope of the claim.  This clause describes only how the identifier is manufacture and claim 8 does not claim the identifier as a structure; claim 1 is to an entirely separate device.  
	Therefore claim(s) 31 is rendered obvious by FULLER, in view of ALJAWHARI, in view of LI, and in further view of FEENEY.

	Regarding claim 32, The method of claim 31, 
		wherein the one or more trust anchors comprise a certifying party, and 
		wherein the at least one digital certificate comprises a certification from the certifying party with respect to at least one of:  the physical asset or the subcomponent. 
FEENEY at 0065 (disclosing the use of a certificate authority and chain of certificates) (“The private register 205b may include certificates, or information required to create certificates, from one or more certificate authorities that issued private and public keys in the private register 205b; the private register 205b may link certificates or information for creating certificates to the corresponding private or public keys.”  The subcomponent can be authenticated the same as any tracked component, in the invention of FULLER, to a predictable result.
	Therefore claim(s) 32 is rendered obvious by FULLER, in view of ALJAWHARI, in view of LI, and in further view of FEENEY.

	Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over FULLER in view of LI, and further view of ALJAWHARI.

	Regarding claim 24, The media of claim 1, 
		wherein the tangible unique identifier comprises at least one of:
	LI further discloses:
		 a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response;
		or a glass or transparent plastic tag comprising incorporated air bubbles or included imperfections. 
We present a design tool that determines the shapes and positions of subsurface air pockets to encode user-specified information. Our system also enables the user to separate the global illumination light transport from the direct illumination, using computational imaging [29]. The direct component accounts for light rays reflected by the object surface and thus is unaffected by subsurface air pockets. The global component is dominated by light rays that are scattered after penetrating the surface (Figure 2). It is affected by the air pockets and thus conveys the embedded information. Meanwhile, it is unaffected by direct illumination effects such as specular highlights which often frustrate machine vision systems. As a result, our method of reading subsurface tags is robust to variation in object pose and camera angle.
LI at 2 (disclosing a subsurface tag that incorporates subsurface air pockets that can be scanned to uniquely identify the tag, where the subsurface tags are embedded).
	It would be 
	However, the combination of FULLER in view of LI does not explicitly disclose:
a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response
	ALJAWHARI discloses:
		 a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response;
ALJAWHARI at 0124 (disclosing a tangible anti-counterfeiting tag embodied as “nano-fibre-based, unique security marks (‘nanotags’),” which form a random “fingerprint” through the surface growth of the fiber; this film pattern is applied, as the function applying is recited, by transferring the film pattern to the physical product or physical asset itself).  ALJAWHARI describes a nano-spiral as the result of the “epitaxial surface growth,” and the fact that nano-spirals absorb infrared light and reflect visible light, is simply a property of such a nano-spiral.  Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would view the disclosure of ALJAWHARI and conclude that ALJAWHARI discloses the recited phrase nano-spiral configured to absorb infrared light and reflect visible light.  See Chen et. al. Engineering Epitaxial-Nanospiral Metal Films Using Dynamic Oblique Angle Deposition. Cryst. Growth Des. 2013, 13, 5, 2075–2080.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER to further measure air pocket tags of LI and the tangible unique identifiers that include the nano-spirals of ALJAWHARI to a predictable result, because the device of FULLER can substitute its own spectral data with the spectral identifier data of ALJAWHARI or the air pocket imaging of LI, into the blockchain record, with no change in function.
	Therefore claim 24 is rendered obvious by FULLER in view of LI, and in further view of ALJAWHARI.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over FULLER in view of LI, in further view of FEENEY, and in further view of ALJAWHARI.

	Regarding claim 25, The distributed ledger system of claim 15, 
		wherein the tangible unique identifier comprises at least one of:
	LI further discloses:
		 a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response;
		or a glass or transparent plastic tag comprising incorporated air bubbles or included imperfections. 
LI at 2.
	FULLER in view of LI, in further view of FEENEY, does not explicitly disclose: a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response
	ALJAWHARI discloses:
		 a nano-spiral configured to absorb infrared light and reflect visible light comprising a second harmonic response;
ALJAWHARI at 0124
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the device of FULLER with digital certificate of FEENEY to further measure air pocket tags of LI and the tangible unique identifiers that include the nano-spirals of ALJAWHARI to a predictable result, because the device of FULLER can substitute its own spectral data with the spectral identifier data of ALJAWHARI or the air pocket imaging of LI, into the blockchain record, with no change in function.
	Therefore claim 25 is rendered obvious by FULLER in view of LI, in further view of FEENEY, and in further view of ALJAWHARI.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GRECO US 20180108024 A1 
[0093] FIG. 15 illustrates a method of using an authentication application of a supply chain open registry and authentication system according to some embodiments. As shown in FIG. 15, the application 1407 wirelessly reads the unique identifier and the secret value from one or more of the identity tags 1403 at the step 1502. The application 1407 looks up on the registry 1406 at least one of the provenance ledger 1412 and the authentication data of the goods 1402 associated with the one or more of the identity tags 1403 based on the unique identifier at the step 1504. The application 1407 authenticates the goods 1402 associated with the one or more of the identity tags 1403, with the device 1404 via the application 1407, based on the authentication data and the secret value at the step 1506. In some embodiments, the authentication data is a hash of the secret value and the application 1407 authenticates the goods 1402 by hashing and then comparing the secret value read from the tags 1403 to the authentication data. In some embodiments, the authentication data is encrypted and the secret value is a decryption key that is able to decrypt the authentication data, and further wherein the application authenticates the goods 1402 by decrypting the authentication data using the secret value. In some embodiments, the registry 1406 restricts access to the provenance ledger 1412 for each of the goods 1402 unless the device 1404 is able to authenticate the goods 1402. In some embodiments, if the goods 1402 are authenticated, the method further comprises enabling a user to add a transaction to the transaction ledger 1406 of the goods 1402 with the device 1404 via the application 1407.
PAN CN 107145022 A 
[0017] For second harmonic, triple-frequency harmonics nonlinear optical property is tested, it is apparent that, increase with the number of plies, it is secondary Harmonic signal intensity gradually strengthens.Using the femtosecond pulse light of 1200nm wavelength to the second harmonic of helical structure . . . . A kind of stratiform spiral WS of the present invention2The application of two-dimension nano materials, the signal intensity of second harmonic and entering for light source Penetrate luminous power and quadratic relation is presented；Cube relation is presented in the signal intensity of triple-frequency harmonics and the incident optical power of light source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685